Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the responses filed November 22, 2021.
Claims 1-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Gebhart eet al US Publication No. 2009/0228629 A1 discloses methods that provide migrating applications from a physical machine to virtualization technology, such as virtual machines. The method further discloses receiving an information representing at least one application or operating system from an agent. Wherein the agent is implemented as a program which receives information representative of an operating system, an application etc. 
Karino US Publication No. 2013/0318255 A1 discloses a network system which includes a server, a switch connected to a server, and a controller controlling the functions of the server and the switch. The server includes a processor and a network adapter connected to a processor. The network adapter processes packets of each flow in accordance with a filter table. The processor includes a virtual machine and a virtual switch which relays packets transmitted and received by the virtual machine to and from an external entity. The network adapter has an offloading function which exchanges packets with the virtual machine without using the virtual switch. In a tunneling process, the switch exchanges packets with the virtual machine through a tunneling-dedicated port, and the network adapter forwards the packets between the switch and the virtual machine without referring to the filter table. The controller dynamically controls enabling/disenabling of the tunneling process for each flow.
Prior arts taken alone or in combination fail to teach n apparatus, comprising a port configured to exchange signals with a router; and at least one processor configured to receive, from the router via the port, information representing an operating system and a hypervisor in response to the apparatus being connected to the router via the port, and wherein the at least one processor is configured to instantiate the operating system and the hypervisor based on the received information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446